DETAILED ACTION  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2018/0292276).
  	Regarding claim 1, Chen discloses an apparatus adapted to be mounted on a frame of an exercise bike which has a flywheel 40, a wheel shaft 42 mounted through the flywheel, and a transmission mechanism 12 driving the flywheel, the torque measuring device adapted to be connected to the flywheel, the wheel shaft, and the transmission mechanism, and the torque measuring device comprising a base (See Fig. 7) rotatably mounted on the wheel shaft and having a combination portion 10 having a first side fixed to the flywheel; and a second side opposite to the first side; and a connection portion 14 attached to the first side of the combination portion and having an outer peripheral surface; a transmission portion 12 disposed next to the connection portion and connected to the transmission mechanism; and a measuring assembly 30 mounted on the wheel shaft and the base and having a magnet 21 mounted on the wheel shaft; wherein multiple torque measuring apparatuses 30 are mounted on and arranged around the outer peripheral surface of the connection portion of the base (See Figs. 7 and 9, Pg. 2, Paras. 0030 – 0033).  	Chen fails to disclose a communication module mounted on the second side of the combination portion of the base and receiving and outputting measurement data measured by the measuring assembly and a power module mounted on the second side of the combination portion of the base and providing electricity to the communication module and the multiple torque measuring apparatuses.   	However, in Chen, a communication module 522 and a power module 20 are connected to the sensors 30 at a second circuit board 52 (See Fig. 3) on an opposite side of the combination portion 10 of the transmission member 12 (See Figs. 5 and 9, Pg. 3, Para. 0035).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate a communication module and a power module since these enable an improved sensor having self-generating power and the ability to overcome wear and tear, bad contact and the electric spark caused by a carbon brush set (See Chen, Pg. 1, Para. 0007). 	Regarding claim 2, in Chen, the communication module has an information processing component 522 that receives the measurement data measured by the measuring assembly and converts the measurement data into torque data, and a wireless transmission component 523 outputting the torque data (See Fig. 5, Pg. 3, Para. 0035).
 	Regarding claim 3, in Chen, the power module 20 has a battery and a circuit board capable of accommodating the battery (See Pg. 2, Para. 0032). 	Regarding claim 4, in Chen, the power module 20 has a battery and a circuit board capable of accommodating the battery (See Pg. 2, Para. 0032). 	Regarding claim 5, in Chen, the base with plate 14 has multiple mounting recesses or grooves 141 arranged around the outer peripheral surface of the connection portion, and the torque measuring apparatuses 30 are mounted in the mounting recesses respectively (See Fig. 9, Pg. 3, Para. 0037).
  	Regarding claim 6, in Chen, the base with plate 14 has multiple mounting recesses or grooves 141 arranged around the outer peripheral surface of the connection portion, and the torque measuring apparatuses 30 are mounted in the mounting recesses respectively (See Fig. 9, Pg. 3, Para. 0037).
 	Regarding claim 7, in Chen, the base with plate 14 has multiple mounting recesses or grooves 141 arranged around the outer peripheral surface of the connection portion, and the torque measuring apparatuses 30 are mounted in the mounting recesses respectively (See Fig. 9, Pg. 3, Para. 0037).
 	Regarding claim 8, in Chen, the base with plate 14 has multiple mounting recesses or grooves 141 arranged around the outer peripheral surface of the connection portion, and the torque measuring apparatuses 30 are mounted in the mounting recesses respectively (See Fig. 9, Pg. 3, Para. 0037).

                                                      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
6. 	Kang Xianbing (JP2022517380) discloses a freehub torque speed guidance device. 	Kang Xianbing (WO2018205713) discloses an electric bicycle torque sensing type motor and electric bicycle. 	Wu (CN214648833) discloses an electric power bicycle wheel and torque sensor thereof. 	Ying, Gang (CN107042865) discloses a bidirectional integrated torque induction motor and assisted walking device. 	Wang (2017/0194843) discloses an integrated container type torque driven electric sensor for a vehicle motor. 	Wu (2014/0013861) discloses a torque sensing apparatus.7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        6/15/22